Case: 1:20-cv-04699 Document #: 52-1 Filed: 09/08/20 Page 1 of 5 PageID #:1007




       EXHIBIT A
               Case: 1:20-cv-04699 Document #: 52-1 Filed: 09/08/20 Page 2 of 5 PageID #:1008

                                         Katrina Carroll
 CONTACT

        312-750-1591

        kcarroll@carlsonlynch.com

        Carlson Lynch LLP
                                         LEGAL EXPERIENCE
        111 West Washington Street
                                         Partner                                  June 2019-present
        Suite 1240
        Chicago, IL 60602                Carlson Lynch LLP, Chicago, Illinois
                                         Co-Chair of the firm’s Executive Management Committee and founder
                                         of Chicago office. Career litigation history of over one hundred class
                                         actions, resulting in over $1 billion in recoveries. Represents plaintiffs in
EDUCATION                                leadership roles in privacy, product defect, consumer fraud and antitrust
                                         cases. Caseload includes a major environmental class action involving
Seton Hall University School of
                                         nuclear contamination and extensive property damage. Serves as lead
Law, Juris Doctor,                       decision-maker on litigation strategy and manages team of junior
June 2000                                attorneys and support staff. Maintains vast network of co-counsel
                                         relationships with leading class action practitioners across the country.
Northwestern University
Bachelor of Arts in Political Science,   Member                                     March 2007-June 2019
with honors,                             Lite DePalma Greenberg , Chicago, Illinois
June 1997                                Re-joined former firm, became Member as of January 2010 and pioneered firm’s
                                         Chicago office. Developed and managed extensive caseload of class action matters
                                         and a demonstrated track record of success. Obtained personal counsel
                                         appointments in lead, executive and liaison roles.

                                         Associate                                   July 2005-March 2007
                                         Much Shelist, P.C., Chicago, Illinois
                                         Worked on various class action cases with primary emphasis on securities fraud
          JUDICIAL                       and antitrust litigation. Extensively involved in all phases of litigation including
        RECOGNITION                      briefing, preparation of pleadings and e-discovery.

     During the final approval           Associate                                       December 2001-July 2005
    hearing in a products liability      Lite DePalma Greenberg , LLC, Newark, New Jersey
      MDL where Ms. Carroll              Served as lead associate on firm’s largest securities class actions, including In re
    served as Co-Lead Counsel,
     the Honorable Amy J. St.            Motorola Securities Litigation (N.D. Ill.) and in In re Tenet Healthcare Corp. Securities
      Eve of the United States           Litigation (C.D. Cal.), which settled for hundreds of millions of dollars. Acted as
       District Court for the            liaison counsel in dozens of securities, ERISA, antitrust and consumer matters.
    Northern District of Illinois,
     now a sitting Justice of the        Associate                                    November 2000-December 2001
    Seventh Circuit, praised her         Law Clerk                                    June 1998-November 2000
     as a “model I wish all lawyers
             would follow.”              Killian & Salisbury, P.C., Clark, New Jersey
                                         Practiced at a litigation boutique specializing in plaintiff-side complex litigation,
                                         including insurance coverage litigation for environmental liability.
            Case: 1:20-cv-04699 Document #: 52-1 Filed: 09/08/20 Page 3 of 5 PageID #:1009


                                       SPEAKING ENGAGEMENTS
                                       “The Shifting Ground on Standing Issues in Consumer Law,” Chicago Bar
                                       Association, Chicago, IL, March 2020.

                                       “The Interplay of Depositions & E-Discovery,” Complex Litigation E-Discovery
                                       Forum, Minneapolis, MN, September 2019.
BAR ADMISSIONS
State Courts:                          “Supreme Court Roundup: Latest Decisions on Arbitration, Standing, and Class
Illinois                               Management,” Mass Torts Made Perfect Conference, Las Vegas, NV, April
New Jersey                             2019.

                                       “Class Actions and Jurisdiction: Significant Developments After Bristol-Meyers Squibb,”
Federal Courts:                        30th National Forum on Consumer Finance Class Actions and Government
Seventh Circuit Court of Appeals       Enforcement, American Conference Institute, Chicago, IL, July 2019.
Third Circuit Court of Appeals
Northern District of Illinois          “Ethical Issues in Class Actions: Finding Plaintiffs, Problems in Settlement Negotiation,
Central District of Illinois           Recent Ethics Cases,” Mass Torts Made Perfect Conference, Las Vegas, NV,
Southern District of Illinois          October 2018.
Northern District of Ohio
                                       “New Adventures in Personal Jurisdiction,” Class Action Mastery Program, HB
District of Colorado                   Litigation Conferences, New York, NY, May 2018.

                                       “You Can’t Please All of the People—Or How to Settle Class Actions,” American Bar
AWARDS                                 Association Section of Litigation Annual Conference, San Diego, CA, May
Top 25 Class Action Trial Lawyers      2018.
in the State of Illinois, National
Trial Lawyers Association: 2018-       “Class Action Settlement Developments,” Practicing Law Institute Consumer
                                       Financial Services Institute, Chicago, IL, May 2018.
present
                                       “The Next Generation of Women Trial Lawyers” panel presented at “May it Please
Illinois Super Lawyers: 2018-          the Court: Symposium on Women Lawyers in the Courtroom,” United States
present                                District Court for the Northern District of Illinois, Chicago, IL, April 2018.

MEMBERSHIPS                            “Forcing the Issue: Mandatory Arbitration,” Consumer Law Review Symposium,
                                       Loyola University School of Law, Chicago, IL, April 2017.
Law360 Products Liability
Litigation Editorial Advisory Board,   “Class Actions in the Trump Presidency,” Chicago Bar Association, Chicago, IL,
Board Member (2020)                    February 2017.

Advisory Board of Loyola               Class Action Panel Discussion, American Association for Justice Annual
University School of Law Institute     Convention, Los Angeles, CA, July 2016.
for Consumer and Antitrust
                                       “Checking In On Discovery Under the New Federal Rules,” Chicago Bar Association,
Studies, Board Member (2017-
                                       Chicago, IL, June 2016.
present)
                                       “Class Action Settlements,” Perrin Class Action Litigation Conference, Chicago,
American Bar Association, Member       IL, May 2015.

Chicago Bar Association, Member        Class Action Panel Discussion, 18th Annual National Institute on Class
                                       Actions, American Bar Association, Chicago, IL, October 2014.
American Association for Justice,
Member                                 “The Ethics of Class Action Settlements,” Chicago Bar Association, Chicago, IL,
                                       June 2014.
The John C. Lifland American Inn
of Court, Member (2003)                                          2
Case: 1:20-cv-04699 Document #: 52-1 Filed: 09/08/20 Page 4 of 5 PageID #:1010


                      R E P R E S E N TA T I V E M A T T E R S
                       Current Cases

                       Bishop v. Behr Process Corp., No. 1:17-cv-4464 (N.D. Ill.) (Co-Lead
                       Counsel; products liability).

                       Bakov v. Consolidated World Travel Inc., No. 1:15-cv-02980 (N.D. Ill.) (Co-
                       Lead Counsel; privacy).

                       Steward et al. v. Honeywell Int’l, Inc., No. 3:18-cv-01124 (S.D. Ill.)
                       (environmental contamination).

                       Past Cases

                       In Re: Rust-Oleum Restore Mkt’g, Sales Pracs. and Prods. Liab. Litig., No.
                       1:15-cv-1364 (N.D. Ill.) (Co-Lead Counsel; products liability MDL).

                       Albrecht v Oasis Power, LLC, No. 1:18-cv-01061 (N.D. Ill.)(Co-Lead
                       Counsel; privacy).

                       Mednick v. Precor, Inc., No. 14-cv-03624 (N.D. Ill.) (Co-Lead Counsel;
                       products liability).

                       In re Community Health Sys., Inc., No. 15-cv-222 (N.D. Al.) (Executive
                       Committee; data breach MDL).

                       In re Ashley Madison Cust. Data Security Breach Litig., No. 4:15-md-2669
                       (E.D. Mo.) (Executive Committee; data breach MDL).

                       Storm et al. v. Paytime, Inc., No. 1:14-cv-1138 (M.D. Pa.) (data breach).

                       Greater Chautauqua Fed. Credit Union v. Kmart Corp et al., No. 1:15-cv-2228
                       (N.D. Ill.) (Liaison Counsel; data breach).

                       Lewert v. PF Chang’s China Bistro, Inc., No. 1:14-cv-04787 (N.D. Ill.) (Co-
                       Lead Counsel; data breach).

                       In re Life Time Fitness, Inc., Tel. Consumer Prot. Act (TCPA) Litig., No. 14-
                       md-2564 (D. Minn.) (Co-Lead Counsel; privacy MDL).

                       Keith v. Ferring Pharm., Inc., No. 15-cv-10381(Co-Lead Counsel; products
                       liability).

                       In re JP Morgan Chase Mortgage Modification Litigation, No. 1:11-md-2290
                       (D. Mass.) (mortagage modification MDL).

                       In re Tenet Healthcare Corp. Securities Litigation, No. 02-cv-8462 (C.D. Cal.)
                       (securities fraud).




                                              3
Case: 1:20-cv-04699 Document #: 52-1 Filed: 09/08/20 Page 5 of 5 PageID #:1011

                       REPORTED OPINIONS
                       Bakov v. Consol. World Travel, Inc., No. 15 C 2980, 2019 WL 1294659
                       (N.D. Ill. Mar. 21, 2019) (certifying TCPA class of Illinois residents).

                       Alea v. Wilson Sporting Goods Co., No. 17 C 498, 2017 WL 5152344 (N.D.
                       Ill. Nov. 7, 2017) (sustaining claims in warranty and consumer fraud
                       class action).

                       Nicks v. Koch Meat Co., No. 16-CV-6446, 2017 WL 2080420 (N.D. Ill.
                       May 15, 2017) (in class action under the Fair Labor Standards Act,
                       denying defendants’ complex jurisdictional motion in its entirety).

                       Mednick v. Precor, Inc., No. 14 C 3624, 2017 WL 1021994 (N.D. Ill. Mar.
                       16, 2017) (certifying multi-state consumer fraud class in product defect
                       case).

                       Keith v. Ferring Pharm., Inc., No. 15 C 10381, 2016 WL 5391224 (N.D. Ill.
                       Sept. 27, 2016) (allowing most claims in fertility drug class action).

                       Salam v. Lifewatch, Inc., No. 13 CV 9305, 2016 WL 8905321 (N.D. Ill.
                       Sept. 6, 2016) (certifying national TCPA class).

                       Lewert v. P.F. Chang's China Bistro, Inc., 819 F.3d 963 (7th Cir. 2016)
                       (district court erred in dismissing data breach-related claims for lack of
                       standing).

                       In re Rust-Oleum Restore Mktg., Sales Practices & Prod. Liab. Litig., 155 F.
                       Supp. 3d 772 (N.D. Ill. 2016) (sustaining majority of plaintiffs’ claims in
                       defective products MDL; opinion cited over 200 times).

                       Norberg v. Shutterfly, Inc., 152 F. Supp. 3d 1103 (N.D. Ill. 2015) (finding
                       jurisdiction against defendant and that plaintiff stated a claim under the
                       Illinois Biometric Information Privacy Act).

                       In re Life Time Fitness, Inc., Tel. Consumer Prot. Act (TCPA) Litig., 847 F.3d
                       619 (8th Cir. 2017) (sustaining class settlement and fee award).

                       Mednick v. Precor, Inc., No. 14 C 3624, 2014 WL 6474915 (N.D. Ill. Nov.
                       13, 2014)(permitting consumer fraud and warranty claims relating to
                       defective heart rate monitoring equipment).

                       Shelton v. Restaurant.com, Inc., 214 N.J. 419 (N.J. 2013) (answering certified
                       questions regarding New Jersey’s Truth in Consumer Contract,
                       Warranty and Notice Act (“TCCWNA”)).

                       New Jersey v. Sprint Corp., 531 F. Supp. 2d 1273 (D. Kan 2008) (sustaining
                       complaint for securities fraud under Tellabs standard).

                       In re Motorola Securities Litig., 505 F. Supp. 2d 501, 504 (N.D. Ill. 2007)
                       (denying in substantial part defendants’ motions for summary judgment
                       in certified nationwide securities fraud class action; case settled on eve
                       of trial for $190 million).



                                            4
